Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 06/04/2020.  Applicant amended claims 4, 6 and 7, and added new claims 8-15. Claims 1-15 are presented for examination and based on current examiner’s amendment claims 1, 4-7, 10 and 13-15, renumbered as 1-9 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/04/2020, and on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.


The application has been amended as follows:

Title:
          The title has been amended as follows:

POWER CONVERSION DEVICE THAT CHANGES SWITCHING DENSITY ACCORDING TO TEMPERATURE	

Claims: 
Replace previous claims (including the claims filed on 12/14/2021) with the following claims:

Claim 1.	A power conversion device comprising:
	a three-phase inverter circuit which drives a motor;
	a phase voltage command operation unit which calculates a sinusoidal modulation voltage command value to be applied to the motor;
	an inter-line modulation operation unit which calculates a discontinuous modulation voltage command value fixing ON/OFF states of predetermined switching elements of one phase of the three-phase inverter circuit and modulating ON/OFF states of switching elements of other two phases of the three-phase inverter circuit, based on the sinusoidal modulation voltage command value; and
	a PWM signal generation unit which generates a PWM signal PWM-controlling the three-phase inverter circuit, based on the discontinuous modulation voltage command value,
	wherein the inter-line modulation operation unit is configured to set a switching density of the switching elements of at least one phase of the three-phase inverter circuit to a value different from that of the switching elements of the other two phases,

	wherein the inter-line modulation operation unit reduces the switching density of the switching elements of the at least one phase whose temperature is higher than that of the switching elements of the other two phases.

Claim 2.	Cancelled

Claim 3.	Cancelled

Claim 4.	The power conversion device according to claim 1, wherein the inter-line modulation operation unit compares the sinusoidal modulation voltage command values of each phase of the three-phase inverter circuit and fixes the ON/OFF state of the switching elements of the phase whose absolute value becomes maximum, and
	wherein when the sinusoidal modulation voltage command values of each phase of the three-phase inverter circuit are compared, the inter-line modulation operation unit multiplies the sinusoidal modulation voltage command values of phases of the three phase inverter circuit having at least a switching density set to a value different from other phases of the three phase inverter circuit by a predetermined bias value, and thereafter compares the sinusoidal modulation voltage command values of each phase of the three phase inverter circuit.

Claim 5.	The power conversion device according to claim 4, wherein the inter-line modulation operation unit sets the bias value to a value which is larger than 1 and less than or equal to 2.

Claim 6.	The power conversion device according to claim 4, wherein when the switching densities of the switching elements of each phase of the three-phase inverter circuit are made the same, the inter-line modulation operation unit sets the bias value to 1 or does not multiply the sinusoidal modulation voltage command value of each phase of the three-phase inverter circuit by the bias value when comparing the sinusoidal modulation voltage command values of each phase of the three-phase inverter circuit.

Claim 7.	The power conversion device according to claim 1, wherein each of the switching elements of each phase of the three-phase inverter circuit is disposed in a heat exchange relation with a refrigerant sucked into an electric compressor.

Claim 8.	Cancelled

Claim 9.	Cancelled

Claim 10.	The power conversion device according to claim 5, wherein when the switching densities of the switching elements of each phase of the three-phase inverter circuit are made the same, the inter-line modulation operation unit sets the bias value to 1 or does not multiply the sinusoidal modulation voltage command value of each phase of the three-phase inverter circuit by the bias value when comparing the sinusoidal modulation voltage command values of each phase of the three-phase inverter circuit.

Claim 11.	Cancelled
Claim 12.	Cancelled

Claim 13.	The power conversion device according to claim 4, wherein each of the switching elements of each phase of the three-phase inverter circuit is disposed in a heat exchange relation with a refrigerant sucked into an electric compressor.

Claim 14.	The power conversion device according to claim 5, wherein each of the switching elements of each phase of the three-phase inverter circuit is disposed in a heat exchange relation with a refrigerant sucked into an electric compressor.

Claim 15.	The power conversion device according to claim 6, wherein each of the switching elements of each phase of the three-phase inverter circuit is disposed in a heat exchange relation with a refrigerant sucked into an electric compressor.
Reasons for allowance
5.	Claims 1, 4-7, 10 and 13-15, renumbered as 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1, 4-7, 10 and 13-15, renumbered as 1-9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power conversion device comprising: a three-phase inverter circuit which drives a motor; a phase voltage command operation unit which calculates a sinusoidal modulation voltage command value to be applied to the motor; an inter-line modulation operation unit which calculates a discontinuous modulation voltage command value fixing ON/OFF states of predetermined switching elements of one phase of the three-phase inverter circuit and modulating ON/OFF states of switching elements of other two phases of the three-phase inverter circuit, based on the sinusoidal modulation voltage command value; and a PWM signal generation unit which generates a PWM signal PWM-controlling the three-phase inverter circuit, based on the discontinuous modulation voltage command value, wherein the inter-line modulation operation unit is configured to set a switching density of the switching elements of at least one phase of the three-phase inverter circuit to a value different from that of the switching elements of the other two phases, wherein the inter-line modulation operation unit changes the switching density according to a temperature of the switching elements of the at least one phase, and wherein the inter-line modulation operation unit reduces the switching density of the switching elements of the at least one phase whose temperature is higher than that of the switching elements of the other two phases”. As recited in claims 1, 4-7, 10 and 13-15, renumbered as 1-9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839